Case 1:20-cv-00355-JAO-WRP Document 11 Filed 10/06/20 Page 1 of 3           PageID #: 94




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  MINHA F. HUSAINI,                            CIVIL NO. 20-00355 JAO-WRP

               Plaintiff,                      ORDER DISMISSING ACTION

        vs.

  CADUCEUS HEALTHCARE, INC., et
  al.,

               Defendants.


                            ORDER DISMISSING ACTION

       Pro se Plaintiff Minha F, Husaini (“Plaintiff”) commenced this action on

 August 17, 2020. On September 2, 2020, the Court issued an Order (1) Dismissing

 Complaint and (2) Denying Without Prejudice Application to Proceed In Forma

 Pauperis (“Order”). ECF No. 10. The Court dismissed the Complaint for failure to

 state a claim upon which relief could be granted and authorized leave to file an

 amended complaint by October 2, 2020. Id. at 7–8, 10. Additionally, the Court

 denied without prejudice Plaintiff’s Application to Proceed In Forma Pauperis

 (“IFP Application”) due to her failure to provide requisite information. Id. at 11.

 The Court cautioned Plaintiff that her failure to timely file an amended pleading

 that conforms with the Order and file an IFP Application or pay the filing fee

 would result in the automatic dismissal of the action. Id. at 13.
Case 1:20-cv-00355-JAO-WRP Document 11 Filed 10/06/20 Page 2 of 3              PageID #: 95




        To date, Plaintiff has not filed an amended complaint, nor an IFP

 Application or the filing fee. Courts do not take failures to prosecute and failures

 to comply with Court orders lightly. Federal Rule of Civil Procedure (“FRCP”)

 41(b) authorizes the Court to sua sponte dismiss an action for failure “to prosecute

 or to comply with [the federal] rules or a court order.” Fed. R. Civ. P. 41(b); Hells

 Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005).

 Unless the Court in its order for dismissal otherwise specifies, a dismissal under

 this rule operates as an adjudication upon the merits. Fed. R. Civ. P. 41(b).

        To determine whether dismissal is appropriate, the Court must consider five

 factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 court’s need to manage its docket; (3) the risk of prejudice to defendants/

 respondents; (4) the availability of less drastic alternatives; and (5) the public

 policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291

 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61

 (9th Cir. 1992)). Although the Court recognizes that Plaintiff is proceeding pro se,

 he is not exempt from complying with all applicable rules. Local Rule 81.1(a)

 (“Pro se litigants shall abide by all local, federal, and other applicable rules and/or

 statutes.”).

        In view of Plaintiff’s violation of the Court’s Order, and failure to prosecute,

 the Court finds that the Pagtalunan factors support dismissal of this action. The


                                            2
Case 1:20-cv-00355-JAO-WRP Document 11 Filed 10/06/20 Page 3 of 3                 PageID #: 96




 public’s interest in expeditious resolution of this litigation strongly favors

 dismissal, Pagtalunan, 291 F.3d at 642 (quoting Yourish v. Cal. Amplifier, 191

 F.3d 983, 990 (9th Cir. 1999)) (“The public’s interest in expeditious resolution of

 litigation always favors dismissal.”) (quotations omitted), as does the Court’s need

 to manage its docket. Id. (citing Ferdik, 963 F.2d at 1261). Moreover, there is no

 risk of prejudice to Defendants, as they have yet to be served. Finally, there are

 currently no less drastic alternatives available. This case cannot proceed without

 an operative pleading.

        The Court concedes that the public policy favoring disposition of cases on

 their merits weighs against dismissal. However, considering the totality of the

 circumstances and because all of the preceding factors favor dismissal, this factor

 is outweighed.

                                      CONCLUSION

        For the reasons stated herein, this action is HEREBY DISMISSED.

        IT IS SO ORDERED.

        DATED:        Honolulu, Hawai‘i, October 6, 2020.




 CIVIL NO. 20-00355 JAO-WRP; Husaini v. Caduceus Healthcare, Inc., et al.; ORDER DISMISSING
 ACTION


                                              3
